Title: To George Washington from Joseph Vickers, 11 May 1789
From: Vickers, Joseph
To: Washington, George



New Brunswick [N.J.] May 11, 1789.

The Memorial of Joseph Vickers Humbly Sheweth,
That your Memorialist has been honored by the Legislature of the State of New-Jersey with the appointment of Naval-Officer for the Eastern District of said State, and that he still holds the Office of Naval-Officer And therefore prays that your Excellency will be pleased in the arrangement of officers to continue him in the Office aforesaid. And as in duty bound will ever pray.

Joseph Vickers

